DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-6, 8-10, 12, 13, and 16-18 are canceled.  New claims 19-27 have been added.  Accordingly, claims 7, 11, 14, 15, and 19-27 are pending in the application.  

Response to Arguments and Withdrawn Rejections
	Applicant’s arguments filed 10/18/2021 (hereafter, “Remarks”) have been fully considered and are addressed as follows.  The claim amendments have been entered.
	The rejections of all canceled claims are withdrawn in view of Applicant’s cancelation of these claims.
	The rejection of claim 14 under 35 U.S.C. 112(b) is withdrawn in view of Applicant’s amendment to the claim.  Applicant’s argument to this effect is persuasive.
	The rejection of claims 2, 4, 7, 11, 12, and 14-18 under 35 U.S.C. 103 as being unpatentable over Mondet in view of Diehn and Dreher is withdrawn in view of Applicant’s amendments to the claims.  New grounds of rejection necessitated by amendment are presented below.  It is noted that the relevance of the previously cited references is maintained.
Applicant argues that hydrophobically modified chitosan having antimicrobial activity is a surprising and unexpected result which the previously cited references fail to disclose.  In reply, Applicant’s position has been fully considered but is not persuasive in view of the specification as filed which does not appear to supply a control experiment clearly defined in support of data of practical and statistical significance of unexpected results.


	Applicant argues that one would not have been motivated to combine these teachings as in the rejection previously presented and that to do so would have been contrary to Mondet; applicant argues that there is no suggestion in the art that hydrophobic modification of chitosan would produce a similar liposoluble product.  In reply, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
	Applicant argues that contrary to Diehn’s teaching of chitosan and cellulosic polymers to be similarly useful in hemostatic products that there is no evidence showing that they may be used interchangeably.  In reply, Applicant’s argument has been considered but is not persuasive since arguments of counsel cannot replace evidence in the record.  Diehn specifically teaches chitosan and cellulosic biopolymers as similarly useful biopolymer materials such as can be similarly useful in a hemostat product (see [0008]).
	Applicant argues that Dreher is directed to the treatment of skin conditions using pomegranate components and not hydrophobic modification of chitosan.  In reply, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Moreover, in the instant case, it is noted that additional components such as a pomegranate component are not excluded from the claimed invention.
n response, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985)
	Applicant argues that hydrophobically-modified chitosan has antimicrobial activity that provides benefits.  In reply, Applicant’s argument has been fully considered but is not persuasive since Diehl teaches hm-chitosan, which Applicant’s own specification defines as amphiphilic (see page 8, paragraph 3 of specification as filed).
Accordingly, the relevance of the Mondet and Diehn references previously cited is maintained, and these references are relied upon in combination in the new grounds of rejection necessitated by amendment as presented below.

New Grounds of Rejection Necessitated by Amendment, No New References Cited
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 11, 14, 15, and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mondet et al. (US 2007/0104667 A1) in view of Diehn et al. (US 2014/0314706 A1) and Dreher (US 8,263,140).
The instant claims are drawn to a method comprising applying a cosmetic or personal care gel, cream, or lotion to one or more of skin showing symptoms of acne, and skin showing symptoms of atopic dermatitis, wherein the gel, cream, or lotion comprises an amphiphilic hydrophobically-modified chitosan, wherein the hydrophobically-modified chitosan comprises linear, branched, or cyclic hydrocarbon groups as hydrophobic moieties and has up to 50% hydrophobic substitution of available amines such that positive charges along the hydrophobically modified chitosan backbone interact electrostatically with the skin.  The claims further describe antimicrobial efficacy with regard to the hydrophobically-modified chitosan.
Mondet teaches a cosmetic composition to be topically applied; the composition comprises a cosmetically acceptable medium as well as a cellulose or liposoluble modified cellulose derivative (see abstract, in particular; see also [0010], [0022], and [0025])(limitations of claim 11) and may be in the form of a gel, a cream, a lotion, etc (see [0388]).  Mondet’s hydrophobic modification of the cellulose is with a hydrophobic group containing linear or branched chains comprising from 8 to 50 carbon atoms (see abstract, in particular), a range overlapping with the instantly claimed range (limitation of claim 14).  Mondet’s products may be a body and facial skincare product.  Mondet teaches compositions in various forms including lotion (see [0388]) which reasonably would have been recognized by the skilled artisan to be used in a method of topical application.  Mondet teaches the hydrophobic substituents on the biopolymer occupy up to 50% of available functional groups of the biopolymer in teaching that the substitution degree varies from partial to complete (see abstract, in particular; see also [0013]).
Mondet is generally directed to cellulose polymers but does not specify functionalized chitosan as instantly elected.  
Diehn cures this deficiency.  Diehn is directed to topical treatments for wounds for instance used as hemostatic pads (see abstract, in particular; see also [0036]).  Diehn teaches chitosan and cellulosic biopolymers as similarly useful biopolymer materials, including hydrophobically modified chitosan (see [0008])(limitation of claims 11).  Diehn further teaches addition of hm-chitosan to desirably improve adhesion properties (see [0024]), and the instant specification as filed indicates hm-chitosan amphiphilic as claimed (see page 8, paragraph 3 of specification as filed), thereby providing motivation for incorporating this particular hydrophobically modified and amphiphilic chitosan into a topically applicable product; Diehn also teaches chitosan salts including chitosan lactate (see [0025])(limitation of claim 7).
Mondet and Diehn are both directed to cellulosic or equivalent materials to be topically applied in a cosmetically and/or pharmaceutically acceptable medium.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute the hydrophobically-modified chitosan, hm-chitosan, as taught by Diehn for the generally disclosed hydrophobically modified cellulose polymers of Mondet, with a reasonable expectation of success.  One would have been motivated to do so to achieve good adherence and compatibility with topical skin as taught by Diehn.
Neither of these specifies a method step of applying the aforementioned product to skin showing symptoms of acne or skin showing symptoms of atopic dermatitis.
Dreher cures this deficiency.  Dreher teaches methods and compositions for the treatment of skin diseases and disorders (see title).  Dreher teaches wounds to be treated to include acne as well as skin wounds alike (see column 7, lines 16 and 30-31; see column 13 lines 36-48).  Dreher’s cosmetically acceptable vehicles include materials such as chitosan for instance (column 14, line 56) as well as amphiphilic carriers (see column 16, line 33).
Mondet is directed to cosmetic and pharmaceutical products and methods; Diehn is directed to wound treating products and methods; and Dreher is directed to methods and products for treating a variety of skin diseases and disorders alike, including the types of disorders encompassed by both Mondet and Dreher.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a product and method resulting from the combination of Mondet and Diehn in a method of treating acne or dermatitis as taught by Dreher, with a reasonable expectation of success.  Dreher establishes the state of the art with regard to skin treating methods that wounds may encompass those skin diseases and disorders from a wide variety of causes including acne and additional types of wounds, and one would have been motivated to utilize Mondet and Diehn’s methods for the application of treating skin showing symptoms of acne for instance based on Dreher’s teaching that acne and wounds may be treated with similar formulations such as similar lotions and creams (see Dreher column 14, lines 22-30).
Further regarding the quantities recited in claim 15, Mondet generally suggests the liposoluble modified cellulose or cellulose derivative to represent from 0.5 to 50% by weight of solids of the total composition, a range overlapping with the instantly claimed range.  Moreover, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust the presence of this component in order to have the desired end result.  In view of Mondet’s teaching, one would have been motivated to use the smaller end of the range to minimize amount of necessary cellulose derivative employed while still achieving desirable liposoluble effects and properties as taught by Mondet (see [0012]).
Regarding new claims 19-27 which are directed to antibacterial activity of the aforementioned hydrophobically-modified chitosan, it is the examiner’s position that the hydrophobically-modified chitosan addressed above would have had the characteristics instantly described since a product and its properties are inseparable.  "In determining whether the invention as a whole would have been obvious under 35 U.S.C. 103, we must first delineate the invention as a whole. In delineating the invention as a whole, we look not only to the subject matter which is literally recited in the claim in question... but also to those properties of the subject matter which are inherent in the subject matter and are disclosed in the specification. . . Just as we look to a chemical and its properties when we examine the obviousness of a composition of matter claim, it is this invention as a whole, and not some part of it, which must be obvious under 35 U.S.C. 103." In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) (emphasis in original) (citations omitted) (The claimed wastewater treatment device had a tank volume to contactor area of 0.12 gal./sq. ft. The court found the invention as a whole was the ratio of 0.12 and its inherent property that the claimed devices maximized treatment capacity regardless of other variables in the devices. The prior art did not recognize that treatment capacity was a function of the tank volume to contactor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.).  It is further noted that Diehn expressly encompasses formulations which may desirably include antimicrobial components (see [0024]) as advantageous to the materials disclosed, and Dreher allows for similar functional antimicrobial components to be included in the formulations (see column 14, line 5); these teachings are considered only to indicate the acceptability of including functional components including those with antimicrobial efficacy (i.e., antibacterial efficacy) and not direct teaching of the inherent functional efficacy of a functionalized chitosan.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617